Citation Nr: 1729463	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-19 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1963 to April 1967, with additional National Guard Service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for bilateral hearing loss and tinnitus. 

In September 2016, the Board remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue(s) of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a current bilateral hearing loss disability for VA purposes, there is competent and credible evidence that he experienced noise exposure during military service, and the evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss is causally related to service.   


CONCLUSION OF LAW

The criteria for establishment of service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

For certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) (2016) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309 (a) (2016).  38 C.F.R. § 3.303 (b) (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system include sensorineural hearing loss and tinnitus.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

Service connection for chronic diseases may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303 (b) (2016).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

Prior to January 1, 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  After December 31, 1970, audiometric results standards were set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Audiometric results dated prior to January 1, 1967, must be converted from ASA units to ISO units for proper comparison to a Veteran's subsequent test results.  Such conversion requires the following amounts be added to the recorded ASA audiological results: 15 at 500 Hertz, 10 at 1000 Hertz, 10 at 2000 Hertz, 10 at 3000 Hertz, and 5 at 4000 Hertz.  For audiometric results dated between January 1, 1967 and December 31, 1970, if it is unclear whether the ASA or ISO-ANSI standards were used, the data must be considered under both ASA and ISO-ANSI standards, relying on the unit measurements most favorable to the Veteran's appeal. 

The Veteran is competent to describe the nature and extent of his in-service noise exposure.  See C.F.R. § 3.159 (a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Service Connection for Bilateral Hearing Loss 

The Veteran contends that he developed bilateral hearing loss as a result of his exposure to harmful noises during his active duty service.  Specifically, the Veteran described being on the deck of ships while aircrafts took off and hearing the resultant loud engine noises.  See VA Form 21-526. 

Military service records document that the Veteran's military operational specialty was that of an aircraft armament mechanic.  See DD Form 214.  Accordingly, the Board finds that the aforementioned noise exposure is consistent with the circumstances of the Veteran's service.  

At enlistment, the Veteran was provided a whisper test which showed normal hearing.  While in service, the Veteran was given additional hearing tests on January 21, 1965, and October 25, 1966.  As converted, the January 21, 1965 in-service audiogram shows puretone thresholds in decibels, as follows (in order to facilitate date comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parenthesis): 





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
-
0 (5)

There were no results reported at 3000 Hertz. 

As converted, the October 1966 audiogram shows puretone thresholds in decibels, as follows (in order to facilitate date comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parenthesis):




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
5 (15)
20 (30)
30 (35)
LEFT
5 (20)
10 (20)
5 (15)
15 (25)
20 (25)

See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that the Board, as a fact finder, is able to interpret audiometric data presented in graphical format in audiological evaluations).

Upon separation, the Veteran's hearing was tested again.  As converted, the April 1967 separation audiogram shows puretone thresholds in decibels, as follows (in order to facilitate date comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parenthesis):




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
0 (10)
-10 (-5)
LEFT
-10 (5)
5 (15)
-5 (5)
5 (15)
5 (10)

VA provided the Veteran an audiological examination in September 2011.  At that examination, puretone thresholds in decibels were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
55
60
65
LEFT
20
30
55
60
75

Initial speech audiometry using the Maryland CNC word list revealed speech recognition ability of 88 percent in the right ear and of 80 percent in the left ear.  Best speech audiometry performance at the examination was 92 percent in the right ear and 88 percent in the left ear.  

The examiner diagnosed the Veteran with bilateral sensorineural hearing loss, mild from 250-1000 Hertz and moderate from 2000-8000 Hertz.  He opined that the Veteran's hearing loss was less likely than not caused by his military service.  The examiner went on to state that the Veteran's last audiogram in service was normal.  He returned to service in the National Guard for two years and no audiograms were provided for review from that period.  Additionally, he referenced the Veteran's statements that most of his noise exposure was during service and his hearing was normal at that time.  See September 2011 VA Examination. 

A second VA examination was provided in December 2016.  At that examination, puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
65
70
80
LEFT
40
50
70
75
85

Speech audiometry revealed speech recognition ability of 56 percent in the right ear and of 60 percent in the left ear.

The examiner diagnosed the Veteran with bilateral sensorineural hearing loss in the frequency range 500-4000 Hertz.  He opined that the Veteran's bilateral hearing loss was less likely than not caused by or the result of his military service.  He noted that no pre-service examination was available; the whisper test given at enlistment was not a reliable indicator of hearing loss.  The examiner went on to state that the 1965 and 1966 results were not in the C-file at the time of the examination for his review.  Finally, he said that according to the ACOMNHCC, "a noise induced hearing loss will not progress once it is stopped."  In a continuation of this opinion, the examiner noted that the Veteran was exposed to noise as an aircraft armament mechanic; however, thresholds at separation were all less than 5 dB HL with most thresholds at -5 dB HL or better.  He indicated that even after conversion to ANSI-ISO, separation thresholds continued to be in normal range and that thresholds of that level had a low probability of relation to noise exposure.  He explained that thresholds of this level could not have audiological baseline test thresholds at levels which would allow for significant shift due to testing capabilities/calibration standards of clinical audiometers.  He also noted that the Veteran's brother developed hearing loss later in life.  See December 2016 VA Examination.  

An addendum opinion was provided in February 2017.  The examiner reviewed the January 1965 and October 1966 audiograms prior to providing an opinion.  He stated that the entrance whisper test was invalid for rating.  He stated that the October 1966 audiogram was inconsistent with the other audiograms in the record and would be considered invalid due to equipment or operator error and thus not considered for rating purposes.  The other audiograms during service were within normal hearing limits, and although there was variance in audiograms from January 2, 1965 to January 21, 1965, these could be explained as normal variance depending on exposure to noise in the prior 24 hour period.  See February 2017 Addendum Opinion. 

The Board finds that the evidence is at relative equipoise as to whether the Veteran's bilateral hearing loss disability is related to his in-service noise exposure.  The Veteran's most recent audiological examination stands as competent evidence of a current disability.  The Board finds that the Veteran does have a current bilateral hearing loss disability for VA purposes, thereby satisfying the first element of service connection.  See December 2016 VA Examination.  Further, the Board finds competent and credible evidence of noise exposure during service.  The Veteran's statements regarding exposure to hazardous noise while in service are consistent with his documented MOS.  This satisfies the second element of service connection.  

Thus, the Board turns to the question of whether a nexus exists between the Veteran's current bilateral hearing loss and his in-service noise exposure.  The Board affords no probative value to the December 2016 VA opinion as it was predicated on an incomplete record; the examiner noted that he did not have access to two of the in-service audiograms when providing the opinion.  The Board assigns limited probative value to the September 2011 and February 2017 examiner's opinion as the examiners predicated their opinions on the fact that the Veteran's audiological testing results at entrance and separation were normal.  Here, the VA examiners exhibited a fundamental misunderstanding as to the proper inquiry regarding hearing loss.  The proper inquiry should be whether or not any current hearing disability can be related to in-service noise exposure, not whether hearing loss was demonstrated in service.  

As previously discussed, the fact that audiometric findings at separation do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation from service is not dispositive on the issue of service connection; the Veteran nevertheless may establish entitlement to service connection for a current hearing loss disability by submitting competent and credible evidence showing the current disability is causally related to his service.  The Veteran has consistently contended that his bilateral hearing loss began during his military service.  Here, the Board balances the Veteran's lack of medical expertise with his ability to provide competent testimony regarding the onset of his observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue); Washington, 19 Vet. App. at 368.

Accordingly, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss is causally related to service.  As such, service connection is warranted in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

The Veteran's service treatment records (STRs) are silent as to any complaints of tinnitus at enlistment, in service, or at separation.  See generally STRs.  A review of his post-separation treatment records reveals no diagnosis or reports of symptoms indicative of tinnitus.  See YT v Brown, 9 Vet. App. 195, 196 (1996) (noting that tinnitus is a noise in the ears, such as ringing, buzzing, roaring, or clicking).  In fact, while he reported recent hearing loss at his VA examinations, he did not report or claim to have any symptoms of tinnitus.  Notably, the Veteran did not disclose any symptoms associated with tinnitus at his most recent December 2016 VA Examination.  See December 2016 VA Examination Report.  As a result, no diagnosis of tinnitus was included in the Examination Report.  

However, the Veteran later submitted a statement saying that he had attended both VA examinations without wearing hearing aids and had trouble both hearing and understanding the examiners' questions regarding tinnitus.  He stated that he does in fact experience tinnitus.  See May 2017 Correspondence.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107, 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016). 

As the Veteran did not understand the purpose of the examination in regards to his tinnitus claim, he should be afforded another VA examination in order to adequately assess the existence and etiology of the reported condition.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all outstanding VA and private treatment records and associate them with the claims file. 

2. Schedule the Veteran for a VA audiological examination with a suitably qualified examiner.

The examiner must ensure that the Veteran can hear and understand his or her inquiries regarding the symptoms of tinnitus, which include ringing, buzzing, roaring, or clicking.  

The examiner should diagnose any and all audiological conditions, including tinnitus.

The examiner is to then provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is directly related to his military service or is secondarily related to his service-connected bilateral hearing loss.  The examiner must consider the Veteran's competent report of currently experiencing ringing of the ears.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency of the record (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  Then, re-adjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


